Title: To James Madison from Joshua Barney, 10 October 1803 (Abstract)
From: Barney, Joshua
To: Madison, James


10 October 1803, Baltimore. Has business in France and wishes to be entrusted with carrying “the Ratification of the late cession of Louisianna” to that country. Believes his friend Dawson wrote JM of this request. Has “no desire of causing any Expence” to the U.S. Has conversed with Robert Smith, who informed him that “no decision had as yet taken place respecting the manner of sending those Dispatches, but probably the Essex Frigate might be chosen.” Thinks he “might be of service to the commander of that Ship on the coast of France, particularly at the season of the year that she might arrive.” Holds himself “ready to proceed” whenever JM “may think proper to direct.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Barney”). 1 p.


